      Case 5:18-cv-00555-XR Document 274-1 Filed 09/18/20 Page 1 of 12




           IN THE UNITED STATES DISTRICT COURT FOR
                THE WESTERN DISTRICT OF TEXAS
                    SAN ANTONIO DIVISION

H O L C O M B E , et. al,                       NO. 5:18-CV-00555-XR
                                                  (consolidated cases)
Plaintiffs

vs.

UNITED STATES OF
AMERICA,

Defendant



                               DECLARATION

I am Daniel Webster, and I declare the following as true and correct:
1)      I am of sound mind, over the age of 18, and have personal knowledge of
        the facts contained in this declaration.

2)      I have reviewed the United States’ motion and attachments in this
        case. The Government’s motion misinterprets the studies, the epidemi-
        ological science, and conclusions in this case. Importantly, the Govern-
        ment misunderstands the methodology and misapplies the methodol-
        ogy and statistical analyses from studies I cited in my report to reach
        conclusions that these studies did not reach. To be clear, I relied on the
        studies and research cited in my report and implemented the same
        methodology and analyses used in those studies and research that
        were used to reach my conclusions in this case.

3)      In addition, I had access to very specific and voluminous evidence on
        the shooter that was available to the Air Force prior to the shooting
        that is critically important information in forming my conclusions
        about the risk of harm and foreseeability of gun violence Devin Kelley
        posed prior to and leading up to the shooting. It is important to note
        that much of that specific and extensive evidence of Devin Kelley’s vio-
        lent conduct, use of guns as part of his violent conduct, along with his
        threats of mass gun violence while he was in the Air Force was not
        mentioned in the Government’s motion. But any conclusion about the

                                      Page 1 of 12
     Case 5:18-cv-00555-XR Document 274-1 Filed 09/18/20 Page 2 of 12




       specific risk and foreseeability f gun violence Devin Kelley posed, and
       about which the Air Force was aware, is important evidence in forming
       conclusions about risk and foreseeability of gun violence being commit-
       ted by him. Failure to consider that information is unsound methodol-
       ogy for drawing conclusions relevant to my field of violence prevention.

4)     I was asked to answer to questions in this case and the Government
       confuses the evidence supporting those questions in its motion. First,
       my report and testimony answer the general causation question of
       whether the failure to operate the background search system with due
       care increases the risk of gun violence to the American public. (Abso-
       lutely, it does.) Second, my report and testimony answer the specific
       causation question in this case—if the United States had followed the
       law—whether that would have prevented Devin Kelley from acquiring
       the firearms he used in the Sutherland Springs shooting. (Absolutely,
       it would.)

5)     Wright & Wintemute Studies. (Exhibits C & D) The government
       states, regarding studies by Wintemute and Wright Exhibits C & D,
       “As a threshold matter, neither of these studies specifically address
       Kelly or his ability to obtain firearms from sources that did not require
       a background check… In addition, these studies do not answer the ques-
       tion of which of the persons who are denied purchases at FFLs due to
       failed background checks are deterred from acquiring, or unable to ac-
       quire, firearms from other avenues. There is simply too great an analyt-
       ical gap between such generalized epidemiological studies and the indi-
       vidual circumstances here.”

       This is simply not true. The Wintemute et al. study published in JAMA
       in 2001 uses administrative data to assess criminal offending in 927
       individuals who applied through an FFL to purchase handguns in Cali-
       fornia but were denied. If those denials were ineffectual because those
       who were denied would have easily obtained firearms from non-FFLs
       sellers who had no legal obligation to make the transfer contingent
       upon the purchaser passing a background check, the rate of offending
       for violent and firearms crimes would have been the same as that of
       the 727 individuals who purchased handguns despite having prior con-
       victions for violent crimes. This study tests the net effect of denial in
       the real world where some who are denied acquire firearms through
       other means and some do not. This study provides clear scientific evi-
       dence that the net effect of denial was to significantly reduce the inci-
       dence of violent and firearm offending. After controlling for other fac-
       tors, violent offenders who were allowed to purchase handguns subse-
       quently had a rate of offending for violent or gun crimes that was 29%
       higher than those with similar histories who were denied handgun

                                     Page 2 of 12
Case 5:18-cv-00555-XR Document 274-1 Filed 09/18/20 Page 3 of 12




  purchases as a result of a background check. The 95 percent confidence
  interval around that point estimate includes a 60% higher rate of
  gun/violent offending among those with prior convictions for violent
  crimes who were allowed to purchase handguns compared with a simi-
  lar group who were denied as a result of an FFL-initiated background
  check. There were no differences in subsequent criminal offending that
  did not involve firearms or violence, bolstering the evidence that hand-
  gun purchase denial led to lower rates of violent and gun offending ra-
  ther than some difference in general risks of criminal offending. Simi-
  larly, in the study led by Mona Wright and published in 1999 exam-
  ined the criminal records of 170 felons who attempted to purchase a
  handgun from an FFL in 1977 but were denied purchase following a
  background check. These 170 felons, of course, could have sought to ob-
  tain a firearm from a non-FFL seller who, at that time, was not re-
  quired to make firearms transfers contingent upon the purchaser pass-
  ing a criminal background check. While some of the 170 denied felons
  did nevertheless obtain a firearm (12% had a subsequent gun-related
  arrest), the data from this study indicates that 88% were not subse-
  quently arrested for a gun crime. Stated another way, the vast major-
  ity of those denied firearms were not arrested for a firearms-related
  crime. Thus, the findings from both of these studies - that included
  hundreds of individuals denied firearm purchases from FFLs as a re-
  sult of records submitted for law enforcement officials to identify prior
  convictions for committing violent crimes and who could have poten-
  tially obtained firearms from non-FFLs but apparently did not do so -
  support my conclusion that the failure to exercise due care in submit-
  ting records to the FBI’s NICS system for convictions for violent crimes
  that prohibit legal firearm purchase and possession increases the risk
  of gun violence by prohibited individuals such as Devin Patrick Kelley.
  Importantly, as I noted in deposition and my report, this is not the only
  evidence as the Government suggests.

  The Government further argues, “Although there is significant scien-
  tific literature showing that prohibited persons routinely obtain fire-
  arms, Webster did not address that literature at all in his report. (Ex.
  B, Dep. Tr. 220:8-16.) As Defendant observed in its motion for summary
  judgment, Kelly had access (and previously had acquired) firearms
  from sources other than FFLs.” As explained above, the two large stud-
  ies of individuals denied firearm purchases from FFLs due to back-
  ground checks that identified prohibiting conditions for individuals
  seeking firearms account for the fact that some who are denied can and
  do obtain firearms in other ways. Yet both studies show that the
  large majority of those who are denied are not subsequently ar-
  rested for committing crimes with firearms. In the Wintemute et
  al. (2001) study, among the denied group, there were only 8 charged

                                Page 3 of 12
     Case 5:18-cv-00555-XR Document 274-1 Filed 09/18/20 Page 4 of 12




        with gun or violent crimes for every 100 years of person follow up. In
        the Wright et al. study, 88% of those who were denied purchase as a
        result of a background check were not arrested for a gun crime during
        the three-year follow-up period.

        The Government further argues that, “Importantly, the authors to the
        second study found that with respect to at-risk persons with two or more
        violent offense charges—a category into which Kelley fits—there was no
        statistically significant increased risk for future violence when at-risk
        persons purchased handguns at FFLs. (Ex. D, Study #2, p.89.) … Kel-
        ley’s acquisition of firearms through means other than FFLs and will-
        ingness to persist in attempting to purchase firearms even when denied
        (see Section IV, infra) show that he would not have been deterred if he
        had been denied due to a background check, consistent with the conclu-
        sion of the authors of this study.” Yet the point estimate for the effect of
        denial for offenders with 2 prior convictions for violent crimes was
        identical to that for the overall sample of individuals with any prior
        conviction for a violent offense. Because there were fewer individuals
        who had 2 prior convictions for violent crimes versus the larger overall
        sample of individuals with prior violent offenses, the statistical preci-
        sion of the estimate is reduced. Indeed, the 95 percent confidence inter-
        val for risk for subsequent offending with guns or violence for purchas-
        ers versus denied indicated the potential increase in offending 100 per-
        cent higher for purchasers. Stated another way, for individuals
        with two or more violent offense charges, range of statistical
        uncertainty in the model indicates that there could be as much
        as a 2-fold increased risk of offending associated with being al-
        lowed to purchase a firearm versus being denied. Furthermore,
        since this paper was published in 2001, top journals publishing epide-
        miological findings are moving away from rigid determinations of what
        is or is not statistically significant and simply requiring researchers to
        present estimates of the uncertainty surrounding any statistical find-
        ing.1 Thus, I am on solid ground to conclude from the data from this
        study that a substantial number of individuals with a history similar
        to that of Devin Kelley were deterred from committing future acts of
        violent crimes as a result of being denied when they attempted to pur-
        chase a handgun as a result of a background check.




1   Harrington, David, Ralph B. D’Agostino, Constantine Gatsonis and others. New
    Guidelines for Statistical Reporting in the Journal. (2019) New England Journal
    of Medicine 381:285-286. DOI: 10.1056/NEJMe1906559
    https://www.nejm.org/doi/full/10.1056/NEJMe1906559

                                        Page 4 of 12
     Case 5:18-cv-00555-XR Document 274-1 Filed 09/18/20 Page 5 of 12




        Also relevant to this point is research that I cited and discussed in my
        report and deposition was the 2013 study by Jeffrey Swanson and col-
        leagues, which showed that increasing the records for mental-health-
        related prohibiting conditions that were available in background check
        databases reduced the rates of violent crime for the group in question
        by approximately 50 percent. Again, the ability to block the sale of fire-
        arms to this group of prohibited individuals resulted from changes in
        practices for sharing records for background checks. The prohibited
        group had the ability to access firearms through transactions that did
        not require a background check, yet apparently many did not do that
        and as a result their rate of violent offending was cut in half.

        The Government argues that the scientific literature indicates that
        prohibited persons “routinely” obtain firearms. I did, indeed, consider
        the scientific literature relevant to firearm acquisition by prohibited
        persons. Most studies of this type only collect data from armed crimi-
        nals, inmates in jails or prisons, or gang members. The studies do not
        survey or collect data on an entire group of prohibited persons or, more
        relevant to this case, survey individuals who were denied firearm pur-
        chase after a background check and inquire about their subsequent in-
        terests and efforts in obtaining firearms. My own research on this
        topic2,3 and research by prominent economist and gun violence re-
        searcher Philip Cook4 shows that high-risk individuals interested in
        obtaining firearms have a preference for new firearms and are ex-
        tremely reluctant to purchase firearms from strangers, noting the dan-
        gers and uncertainty of such transactions involving firearms and large
        sums of money. Although Devin Kelley may have once purchased a
        handgun from a friend does not mean that, many years later and after
        a history of violence that included convictions that prohibited legal gun
        ownership, among other social problems, Devin Kelley could readily


2   Webster, Daniel W., Lorraine H. Freed, Shannon Frattaroli, Monena H. Wilson.
    (2002) How delinquent youth acquire guns: Initial versus most recent gun acqui-
    sitions. Journal of Urban Health vol. 79, pages 60-69.
3   Crifasi, Cassandra K, Seema Choksey, Shani Buggs, and Daniel Webster. (2017)
    The initial impact of Maryland’s Firearm Safety Act of 2013 on the supply of crime
    guns in Baltimore. The Russel Sage Foundation Journal for the Social Sciences
    3(5):128-140. https://www.jstor.org/stable/10.7758/rsf.2017.3.5.06
4   Cook, Philip J., Jens Ludwig, S. Venkatesh, Anthony A. Braga. (2007). Under-
    ground gun markets. Economics Journal. Vol. 117, pages 588–618.
    Cook, Philip J., Susan T. Parker, and Harold A. Pollack. (2015) Sources of guns to
    dangerous people: what we learn by asking them. Preventive Medicine vol. 79,
    pages 28–36.

                                         Page 5 of 12
Case 5:18-cv-00555-XR Document 274-1 Filed 09/18/20 Page 6 of 12




  find someone who he trusted and who trusted him in a firearms trans-
  action. Indeed, the available evidence indicates that he decided to take
  his chances with firearms transactions from an FFL where he was as-
  sured a reliable product and exchanges that did not involve potential
  threats to his personal safety.

  The Government also questions my conclusion that the available evi-
  dence meets the “more likely than not” standard for causation under
  Texas law – a greater than 50% probability that a given cause led to a
  given effect – because the point estimates of the effects of denials for
  firearm purchase applications in the Wintemute and Wright studies
  are closer to 25 percent reduction in risks. Of course, the estimates of
  effect are an average effect across all persons who were denied a fire-
  arm purchase and have a decree of uncertainty around the estimate of
  the average effect that can be wide. For example, the 95 percent confi-
  dence interval for the point estimate for average effect for denial in the
  Wintemute study include up to a 60 percent increase for subsequent of-
  fending involving guns and/or violence. For the Wright study, the 95
  percent confidence interval for the average effect on violence included a
  39 percent increase. My professional determination is that the govern-
  ment’s failure to submit records to the NICS that would have led to a
  denial for Devin Kelley’s application to purchase the firearm he used to
  commit mass murder is based on the evidence from these and other
  studies that I cite in my report, the knowledge I have attained leading
  research on gun violence for 30 years and reviewing other research in
  the field, and, importantly, the information available about Mr. Kel-
  ley’s history of violence and dealings with firearms. Research shows
  that the ability to obtain firearms for prohibited persons is highly de-
  pendent upon having trusted suppliers, trusted products, and suppliers
  who trust the potential purchaser. The facts in this case suggest that
  he did not have a close friend or family member who could or would
  supply him with the type of firearm that he wanted. While it is possi-
  ble that Kelley might have tried to purchase an assault-style rifle from
  a stranger advertising on an internet site the intention to sell such a
  firearm, such transactions are intimidating, potentially dangerous, and
  come with no warranty.

  The Government also argues that it was inappropriate to draw conclu-
  sions about this case from the Wintemute study because the available
  data for that study could not always distinguish which cases were acts
  of gun violence and used a category of gun and/or violent crime cate-
  gory as an outcome. That is a limitation of the data in this study, how-
  ever, in the article the authors note, “Our records review established
  that in the period prior to actual or attempted handgun purchase, con-
  victions for nonviolent gun crimes made up only 4.4% of convictions for

                                Page 6 of 12
     Case 5:18-cv-00555-XR Document 274-1 Filed 09/18/20 Page 7 of 12




       all crimes involving guns, violence, or both guns and violence.” Thus, it
       is likely that most of the crimes associated with purchase versus denial
       by a prohibited violent offender were serious crimes. Indeed, I would
       argue that the less precise measure used in this study likely biased the
       estimated effect in the direction of a null hypothesis (no effect) because
       some who were denied firearm purchase may have substituted less le-
       thal weapons – a desired effect of firearm restrictions – and the public
       safety benefits of that substitution would be missed by the less precise
       measure used in the study.

6)     The Government also states: “Dr. Webster neglects to discuss in his ex-
       pert report perhaps the most pertinent study, his own research, which
       shows that background checks do not prevent mass shootings. Indeed,
       Dr. Webster previously wrote in the published scientific literature that
       “comprehensive background checks . . . do not seem to be associated
       with the incidence of fatal mass shootings.” (Ex. E, Webster Study,
       p.187.) His article further states that “the conditions that facilitate or
       suppress lethal violence overall may not explain rare and especially le-
       thal mass shooting events.” (Id. at 188). The fact that he has offered
       opinions solely for purposes of litigation that are directly contrary to
       those he offered in the published scientific literature is an independent
       basis for exclusion of his opinions.”

       This claim demonstrates a lack of understanding of my research and
       the data used in it. As I explained in detail during my deposition for
       this case, the study in question uses state-level data to assess the asso-
       ciations or lack thereof between the presence of certain state firearm
       laws and the incidence of fatal mass shootings. One of the laws exam-
       ined was comprehensive background check (CBC) requirements that
       extend background check requirements to private (i.e., non-FFL) trans-
       fers. The study was not designed to test whether prohibited persons
       are deterred from committing acts of fatal mass shootings because we
       simply did not have sufficient data in that study to answer this ques-
       tion. Background checks could, indeed, deter acts of fatal mass shoot-
       ings by prohibited persons even if there is no statistical association be-
       tween CBC laws for private transfers and fatal mass shootings. I cited
       the Wintemute article (Exhibit H) that explains some of the reasons
       that several studies, several of which I am an author, have not found
       that CBC laws have significantly reduced firearm homicides. Incom-
       plete data due to failed reporting is the one reason. But I also co-au-
       thored two studies that examined more thoroughly this question. Both
       examined the key question: When passing laws to increase background
       checks in private sales, does that result in more pre-firearm-sale back-
       ground checks being completed? The answer was that the laws often do
       not increase the number of background checks. Without increasing the

                                      Page 7 of 12
      Case 5:18-cv-00555-XR Document 274-1 Filed 09/18/20 Page 8 of 12




         number of private sale background checks, it is not possible for private
         background checks to be more effective than only requiring background
         checks for sales from FFLs. Also, about two-thirds of individuals who
         commit fatal mass shootings were not prohibited from purchasing fire-
         arms when they committed their acts.5 When CBC laws are enacted,
         there are often no significant increases in background checks per-
         formed.6 Thus, if a large majority of mass shooters are not prohibited
         and there is very little increase in background checks as a result of
         CBC laws, it is not surprising that our study found no association be-
         tween CBC laws in private transfers and fatal mass shootings. This
         finding is not inconsistent with the notion that denying firearm sales
         to violent prohibited individuals could not reduce the likelihood that
         those individuals will commit acts of fatal mass gun violence.

7)       It is noteworthy, however, that my 2020 study of fatal mass shootings
         and firearms laws did find a rather large association between the pres-
         ence of firearm purchase licensing laws and fewer fatal mass shoot-
         ings. State licensing laws, of course, do require background checks for
         prospective firearm purchasers to be licensed. The question in this case
         is not the one I examined in my 2020 study, which examined the asso-
         ciation between state laws that extend background check requirements
         to private transfers of firearms. That association is not was is relevant
         in this case. The question is this case is whether a functioning federal
         background check would have prevented Devin Kelley from purchasing
         the guns he actually purchased and used to commit mass murder. The
         answer to that question is a definitive yes. We know that each time
         Mr. Kelley tried to purchase these firearms, his information was accu-
         rately and correctly run through the NICS system. Had the NICS sys-
         tem had Mr. Kelley’s history of prior prohibiting convictions, the FBI
         would have provided the various FFLs a “deny” instead of “proceed”


5    Everytown for Gun Safety. Mass Shootings in America: 2009 to the present.
     https://maps.everytownresearch.org/massshootingsreports/mass-shootings-in-
     america-2009-2019/; The Violence Project, https://www.theviolenceproject.org
6    Castillo-Carniglia, Alvaro, Rose M. Kagawa, Daniel W. Webster, Jon S. Vernick,
     Magdalena M. Cerda, Garen J. Wintemute. (2017) Comprehensive Background
     Check Policy and Firearm Background Checks in Three States. Injury Prevention
     doi:10.1136/injuryprev-2017-042475.
     Castillo-Carniglia, Alvaro, Daniel Webster, Garen J. Wintemute. (2019) Effect on
     background checks of newly-enacted comprehensive background check policies in
     Oregon and Washington: a synthetic control approach. Injury Epidemiology. 6:45.
     Published 2019 Nov 27. doi:10.1186/s40621-019-0225-8



                                         Page 8 of 12
     Case 5:18-cv-00555-XR Document 274-1 Filed 09/18/20 Page 9 of 12




       with sale. Such a denial could have potentially led to federal charges
       against Devin Kelley for falsely claiming that he had not been con-
       victed of felony crimes or misdemeanor domestic battery.

8)     The Government claims there is no connection between Devin Kelley’s
       history of domestic violence and the mass shooting at the church in
       Sutherland Springs and, therefore, my report covering the issue of the
       role of firearm availability in determining lethal outcomes from domes-
       tic violence is irrelevant to the case. Yet many studies show that a his-
       tory of domestic violence is common among perpetrators of fatal mass
       shootings and that many of the incidents are domestic homicides or
       connected directly to acts of domestic homicide. My report cites twelve
       (12) articles and a book that I edited on the topic. (Footnotes 9 to 13, 16
       to 25.) As I discussed in my report, the overwhelming evidence shows
       that individuals with a history of domestic violence are likely to com-
       mit future acts of violence against their (ex)intimate partners, family
       members and others. For example, I cited one of the largest studies
       ever undertaken on the issue (Campbell 2003) in which I was a co-au-
       thor. That study showed that, after controlling for relevant risk and
       protective factors, previous threats with a weapon were associated
       with an increased the risk of domestic murder by 3.38 times above sit-
       uations with no such threats; threats of murder increased the risk of
       domestic violence related murder by 3.22 times; and the abuser’s ac-
       cess to a firearm independent of the effects of severe forms of abuse,
       was associated with an increased risk of domestic homicide that was
       5.38 higher than that of abuser’s without access to a firearm. Abuse
       triggered by the partner leaving the abuser for another partner or by
       the abuser’s jealousy resulted in a 5-fold increased risk of murder.
       All of these risk factors are directly relevant to Mr. Kelley.

9)     This case has the hallmarks of domestic abuser violence, from threats
       of spousal violence with a weapon to the history of physical abuse of
       the spouse and child. It is also important to note that in its motion, the
       Government seems to employ its own limited (and incorrect) definition
       of “domestic violence related” crime. As my studies in my report point
       out and as I mentioned in my deposition, domestic related violence is
       not limited to violence against the spouse, child, or persons in the
       home. It is well reported and understood that domestic violence related
       crimes often include violence the abuser commits against family mem-
       bers of the spouse, friends of the spouse, or others the abuser perceives
       to be influencing the spouse. For example, one study found that 24 per-
       cent of the cases in which men killed multiple family members with a
       firearm occurred in a variety of constellations. “These included the kill-
       ing of a spouse and in-laws, the killing of parents and other family
       members, or the killing of secondary relations, such as combinations of

                                      Page 9 of 12
    Case 5:18-cv-00555-XR Document 274-1 Filed 09/18/20 Page 10 of 12




        grandparents, cousins, aunts, uncles, nephews. Perpetrators commit-
        ted suicide following the event in more than one third of the cases. In
        cases in which the spouse and in-laws were killed, the spouse consti-
        tuted the primary target; here, the perpetrator perceived the in-laws
        as equally guilty of betrayal. This was reflected in the relatively high
        prevalence of intimate partner problems, including prior restraining
        orders. In other cases in this cluster, the physical and geographic close-
        ness of family members caused them to be present and thus become a
        victim of the familicide… Typically, the victims and perpetrator did not
        share a household.”7 Furthermore, it is well established that the most
        violent perpetrators of domestic and intimate partner violence are vio-
        lent against others as well.8

10)     So, when defining the sphere of foreseeability of potential victims of do-
        mestic violence, one must include those members of the family close to
        the abused, as well as friends of the abused, or others the abuser be-
        lieves play a role in the abused’s life. And the facts of this case bear
        that out too. The testimony of Danielle Smith (formerly Kelley) shows
        that Devin Kelley went to the church on Sunday with murderous in-
        tent because the previous day, Ms. Kelley had told him she wanted a
        divorce. (pg. 195 to 207). She testified that Mr. Kelley was punishing
        her for asking for a divorce by shooting the people at the church, be-
        cause she grew up in that church, went to the church, and he killed the
        children in that church that she helped raise. (pg. 207). She also testi-
        fied that Mr. Kelley regularly threatened not only to kill her, but also
        kill her family if she left him. (pg. 223-224). Even more specifically,
        Danielle Kelley testified that she told Mr. Kelley that on that Mon-
        day—the day after the shooting—he was going to have to take her to
        meet her mother, Michelle Shields, who would take care of her and the
        kids and that on that Monday they would go file for the divorce. (pg.
        212). Michelle Shields was an active member and on the board of direc-
        tors of the Sutherland Springs church and the next day Mr. Kelley
        went there and committed the mass shooting where he also killed Ms.
        Shields’ mother (Danielle’s grandmother). So, the facts revealed by this



7   Liem, Markieke and Ashley Reichelmann. (2013) Patterns of Multiple Family
    Homicide. Homicide Studies Vol.18 (1), p. 44 doi: 10.1177/1088767913511460
8   Holtzworth-Munroe A, Stuart GL (1994) Typologies of male batterers: Three sub-
    types and the differences among them. Psychological Bulletin 116: 476–497.
    Holtzworth-Munroe A, Meehan JC, Herron K, Rehman U, Stuart GL (2000) Test-
    ing the Holtzworth-Munroe and Stuart batterer typology. Journal of Consulting
    and Clinical Psychology 68: 1000–1019.

                                      Page 10 of 12
  Case 5:18-cv-00555-XR Document 274-1 Filed 09/18/20 Page 11 of 12




      testimony further solidify that this was clearly a domestic violence re-
      lated shooting.

11)   I further cited multiple studies showing that in these domestic violence
      situations, the risk of harm to other victims connected to the spouse
      also increase. For example, one study I cited shows the domestic vio-
      lence offender who uses a firearm is twice as likely to kill multiple vic-
      tims than an offender who does not use a firearm. The Saltzman study
      I cited in my report (Exhibit F) examined homicides of spouses and re-
      lated individuals and found that firearms increased the risk of death
      12-fold for these groups of people. The point of these studies is that ac-
      cess to firearms are a significant factor in causing the death of domes-
      tic violence victims and associated individuals.

12)   Next, before my deposition, I provided the underlying data from the Vi-
      olence Project. (This data was published in June 2020, so I did not
      have it available to me at the time I wrote my report.) The Violence
      Project is a nonprofit, nonpartisan research center, funded by the De-
      partment of Justice, which has created an incredibly detailed database
      on mass shootings since 1966. Using that data, shooters had a history
      of domestic violence in 35%+ of mass shootings, and a history of physi-
      cal violence in 62%+ of mass shootings. These numbers are generally
      consistent with other studies into mass shootings in the United States,
      which I discussed in my report and deposition (e.g., Zeoli 2020).

13)   Moreover, these studies are not the only evidence for my conclusion
      that had the United States followed the law and submitted Devin Kel-
      ley’s information to the NICS, that would have, more likely than not,
      prevented Kelley from purchasing the firearms used in the Sutherland
      Springs shooting. As I noted in my report and deposition, multiple spe-
      cific facts about Kelley make it highly likely that, had the Government
      submitted Mr. Kelley’s information to the NICS, that would have pre-
      vented the sale of the firearms he used in the shooting at issue. These
      facts include the information the Government knew about Mr. Kelley:
      such as his history of committing sexual assaults as a minor, his his-
      tory of drug abuse, his mental health issues, and his threats of mass
      violence while in the Air Force.

14)   My determination about the likelihood that the Government’s failure
      to report Devin Kelley’s prohibiting conditions into the FBI’s NICS sys-
      tem was also informed by Mr. Kelley’s research into firearms, testi-
      mony from witnesses—such as Danielle Kelley’s deposition—and that
      the only times he purchased guns in private sales (non-FFLs), he found
      them unreliable. Ms. Kelley testified that Mr. Kelley enjoyed the selec-
      tion, access, and ease of purchasing from an FFL as well. Given Devin


                                    Page 11 of 12
   Case 5:18-cv-00555-XR Document 274-1 Filed 09/18/20 Page 12 of 12




      Kelley’s history with private sales of firearms and his strong prefer-
      ence for high-quality firearms, his lack of friends or family members
      who would sell him a firearm, and the challenges and potential dan-
      gers of a black market sale, I find the Government’s claim that Mr.
      Kelley would have readily obtained a firearm to use to commit mass
      murder completely speculative. Moreover, in the counterfactual world
      where the Air Force did submit Mr. Kelley’s information to NICS, it is
      relevant that Devin Kelley had multiple run-ins with police after his
      firearm-prohibiting convictions. In some of those run-ins, there is video
      evidence of Kelley admitting to the possession of firearms. In those vid-
      eos, the police did not have access to the background check information
      to identify Mr. Kelley as a felon. In this counterfactual world in which
      Mr. Kelley’s records are submitted to the FBI, if Mr. Kelley acquires
      firearms through some other means, it is likely that he would have
      been arrested and convicted as a felon in possession of a firearm. He
      would have likely served years in prison and thus reduced the proba-
      bility that he would commit mass murder or other acts of violence.

15)   Finally, the counterfactual the Government proposes of a “strawman”
      purchase is equally speculative by the facts of this case. Danielle Kel-
      ley testified that Mr. Kelley never asked her to serve as a straw pur-
      chaser and that even if he did, she would never have done it. (pg. 227).
      And she was never asked to buy a gun for him even after he was de-
      nied a gun by another FFL.

Under 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of
the United States of America that the foregoing is true and correct.




EXECUTED on this          18th   day of        September   , 2020.




                                          SIGNATURE OF DANIEL WEBSTER




                                    Page 12 of 12
